IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1714 Disciplinary Docket No. 3
                                           :
SABRINA L. SPETZ                           :   No. 31 DB 2011
                                           :
                                           :   Attorney Registration No. 90506
                                           :
PETITION FOR REINSTATEMENT                 :   (Allegheny County)


                                        ORDER

PER CURIAM


       AND NOW, this 28th day of February, 2020, the Petition for Reinstatement is

denied.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the petition. See Pa.R.D.E. 218(f).